This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ANTHONY ARCHULETA,

 3          Plaintiff-Appellant,

 4 v.                                                            No. A-1-CA-37290

 5 TAOS COUNTY BOARD OF COUNTY
 6 COMMISSIONERS,

 7          Defendant-Appellee,

 8 and

 9   COSTILLA DUMP STATION; COSTILLA
10   TRANSFER STATION EMPLOYEES;
11   TAOS COUNTY SOLID WASTE DEPARTMENT
12   AND ITS EMPLOYEES; and ALL UNKNOWN
13   EMPLOYEES,

14                  Defendants.

15 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
16 Jeff McElroy, District Judge

17 Ernestina Rebecca Cruz
18 Taos, NM

19 for Appellant

20 Jonlyn Martinez
21 Albuquerque, NM
 1 for Appellee



 2                           MEMORANDUM OPINION

 3 VANZI, Chief Judge.

 4   {1}   Summary dismissal was proposed for the reasons stated in the notice of

 5 proposed summary disposition. No memorandum opposing summary dismissal has

 6 been filed and the time for doing so has expired.

 7   {2}   DISMISSED.

 8   {3}   IT IS SO ORDERED.


 9                                        _______________________________
10                                        LINDA M. VANZI, Chief Judge


11 WE CONCUR:



12 ___________________________________
13 EMIL J. KIEHNE, Judge



14 _________________________________
15 JENNIFER L. ATTREP, Judge




                                            2